 



EXHIBIT 10.62
AMENDMENT TO MERGE THE
KEYCORP EXECUTIVE SUPPLEMENTAL PENSION PLAN
INTO THE
KEYCORP SECOND EXECUTIVE SUPPLEMENTAL PENSION PLAN
WHEREAS, KeyCorp established the KeyCorp Executive Supplemental Pension Plan
(“Plan”) to provide a nonqualified supplemental retirement benefit to a select
group of management or highly compensated employees as described in
Section 201(2), 301(3) and 401(a)(1) of the Employee Retirement Income Security
Act of 1974, as amended, and
WHEREAS, in conjunction with the enactment of Section 409A of the Internal
Revenue Code of 1986, as amended, KeyCorp elected to freeze all future accruals
to the Plan as of December 31, 2004, and to establish a KeyCorp Second Executive
Supplemental Pension Plan that in large part mirrors the terms and conditions of
the Plan while also meeting the requirements of Section 409A of the Code, and
WHEREAS, in maintaining the Plan and the KeyCorp Second Executive Supplemental
Pension Plan KeyCorp has been required to maintain duplicate administration
structures for each respective plan, and
WHEREAS, to prevent this duplication of administration and the associated
confusion associated with multiple plans it is desired that the Plan be merged
into the KeyCorp Second Executive Supplemental Pension Plan, and that the Plan
cease to exist separate and apart from the KeyCorp Second Executive Supplemental
Pension Plan.
NOW, THEREFORE, the Plan is hereby amended to add a new Article XI to the Plan,
to be effective as of December 31, 2006, to read in its entirety as follows:
“ARTICLE XI
MERGER INTO THE KEYCORP SECOND EXECUTIVE SUPPLEMENTAL PENSION PLAN

  11.1   Merger of the Plan. Effective December 31, 2006 the Plan is hereby
merged into and made a part of the KeyCorp Second Executive Supplemental Pension
Plan, and all benefits that have accrued under the Plan shall be merged into and
shall become a part of the KeyCorp Second Executive Supplemental Pension Plan.”

IN WITNESS WHEREOF, KeyCorp has caused this Amendment to the Plan to be executed
by its duly authorized officer as of the 21st day of December, 2006, to be
effective as written above.
KEYCORP

                  By:   /s/ Thomas Helfrich         Thomas Helfrich       
Executive Vice President     

